On Petition for Rehearing.
Jordan, C. J.
4. Appellant petitions for a rehearing in this cause, and his learned counsel has from his standpoint presented an able and extensive argument in support of the petition. The argument is advanced that the judgment of the Lake Superior Court affected the personal and sacred domestic rights of appellant without his being a party to' the proceedings in which the judgment was rendered; that for this reason he had no remedy by appeal, and the only one open to him now for asserting and enforcing the legal rights which he claims in securing the liberation of his wife from the institution to which, under the judgment, she was committed, is the remedy which he now herein invokes.
But under the statute involved in the action instituted in the Lake Superior Court appellant was neither a necessary nor proper party. It might with equal force be argued that had his infant wife been charged with and convicted in a court of competent jurisdiction of having violated a penal law of this State, and, as a punishment for such violation, committed to prison, appellant, by reason of the fact that he was not a party in the criminal prosecution, would have been entitled to the right to secure her release by writ of habeas corpus. He certainly is in no better position to *125avail himself of the remedy which he seeks herein under the facts than he would be in the case which we have supposed. In either his right to secure her release by writ of habeas corpus must rest- on the fact that there was an absence or lack of jurisdiction on the part of the court over the subject-matter, and not the fact merely that the court erred in construing the statute under which the proceedings or action were had, and that its judgment was therefore wrong.
When the father of appellant’s minor wife presented his petition to the Lake Superior Court, charging therein that his said daughter was incorrigible, etc., the jurisdiction of that court over the subject-matter was thereby invoked.
The statute under which the proceedings in question were had invested that court with complete jurisdiction over the subject-matter, and under the complaint filed the court was, in effect at least, requested to determine or decide as to its power under the facts to commit the incorrigible infant to the care and custody of the institution in question, as provided by the statute.
Whether the law was intended to apply alone to unmarried females under the age of fifteen years, or whether it embraced all within the age mentioned, whether married or unmarried, was a matter for the determination of the court in placing an interpretation upon the statute. That issue or question was tendered or presented by the complaint, and under the judgment of the court it was, if not expressly, at least impliedly, settled or determined adversely to appellant’s contention. Possibly the court may not have been apprised of the fact that the defendant was married. Nothing to the contrary appearing, it may have assumed that she was not, as she had not attained the age fixed by the statute for females to enter into the married relation. But, as originally asserted, the question, whether a married infant under’the age of fifteen years came within the meaning of the statute, was, impliedly at least, tendered or presented by the proceedings.
*1265. The rule is well settled since the decision of this court in Fischli v. Fischli (1825), 1 Blackf. *360, 12 Am. Dec. 251, that a judgment in an action or proceeding determines or settles all material issues involved between the parties to the action and all matters which might have been properly litigated and settled within the issues tendered or made by the pleading, and to this extent the judgment is not subject to a collateral attack. Van Fleet, Former Adjudication, p. 2; Faught v. Faught (1884), 98 Ind. 470.
In addition to the authorities cited in the original opinion, see Stoy v. Indiana, etc., Power Co. (1906), 166 Ind. 316, and authorities cited; 1 Elliott, Gen. Prac., §246.
We have again given this case a careful consideration, and are fully satisfied with the conclusions reached at the former hearing.
Petition for rehearing overruled.